Case 5:21-cr-00035-JA-PRL Document 52 Filed 08/26/21 Page 1 of 2 PagelD 513

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

VS. CASE NO. 5:21-cr-35-JA-PRL
LONNIE LORENZO
HOLLINGSWORTH, JR.

 

| ORDER

This case is before the Court on Defendant’s Motion to Suppress (Doc. 24).
The assigned United States Magistrate Judge has submitted a Report (Doc. 41)
recommending that the motion be granted in part and denied in part.
Defendant filed an objection to the Report (Doc. 42) and the Government
responded to Defendant's objection. (Doc. 49).

The Court has reviewed the record and has considered de novo those
portions of the Report to which Defendant has objected. The magistrate judge
correctly concluded that the police had probable cause to detain Defendant

under Florida’s Baker Act. The magistrate judge also correctly concluded that

 

the search of Defendant’s backpack was a proper inventory search and
Defendant’s statement confirming the ammunition found in the bag was “his

lucky bullet” was voluntarily made.

 
Case 5:21-cr-00035-JA-PRL Document 52 Filed 08/26/21 Page 2 of 2 PagelD 514

Accordingly, the Court agrees with the findings of fact and conclusions of
law in the Report and Recommendation and overrules Defendant’s objection.

(Doc. 42). Therefore, it is ORDERED as follows:
Ts The Report and Recommendation (Doc. 41) is ADOPTED and CONFIRMED

and made a part of this Order.

2. Defendant’s Motion to Suppress (Doc. 24) is GRANTED as to the statement
confirming ownership of the backpack but is otherwise denied.

DONE and ORDERED in Orlando, Florida, on August 24,2021,

, i

JOHN ANTOON II
United States District Judge

Copies furnished to:

United States Marshal

United States Attorney

United States Probation Office
United States Pretrial Services Office
Counsel for Defendant

Lonnie Lorenzo Hollingsworth, Jr.

 

 
